DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Den Bos et al. (PGPUB Document No. US 2016/0030482, hereinafter referred to as “VDB”).
Regarding claim 1, VDB teaches an advising apparatus comprising a processor, wherein the processor is configured to: 
Acquire a user's biometric information value as a first biometric information value from a detection portion that detects biometric information of the user in a non-contact manner (measured blood flow using a non-contact laser doppler before treatment (VDB: 0054)); 
And determine, on a basis of a comparison result generated by comparing the first biometric information value that is acquired, with a second biometric information value after a treatment (looking for improvement by comparing blood flow before and after treatment (VDB: 0054)) that is prepared in advance and is obtained in a case of performing the treatment on the user (treatment is defined as the administration of a substance to a subject with the purpose to cure, alleviate, relieve, remedy, etc. (VDB: 0038). Therefore, the Examiner submits that any such treatment requires being prepared in advance in order to enable appropriate treatment), whether a certain improvement relating to the biometric information of the user is obtained by performing the treatment (checking for improvement in blood flow of a patient (VDB: 0054)).

Regarding claim 9, the combined teachings as applied above teaches the advising apparatus according to claim 1, wherein the first biometric information value is a value at a time of starting the treatment (the Examiner submits that the time at which blood flow measured before the start of the treatment (first biometric information as addressed in rejection to claim 1 above) corresponds to the value of the blood flow at the start of the treatment).

Regarding claim 14, the combined teachings as applied above teaches the advising apparatus according to claim 1, wherein the processor is configured to control to output contents of the treatment as guidance information (under the BRI, the Examiner submits that “guidance information” is broad and therefore may correspond to any information that aids the user in understanding one’s biometric condition such as the information displayed on the mirror of Yoshizawa corresponds to “guidance information” ((Yoshizawa: FIG.1, FIG.20, FIG.22)).

Claim(s) 15 is/are a corresponding method claim(s) of claim(s) 1. The limitations of claim(s) 15 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-8, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VDB as applied to the claims above, and further in view of Yoshizawa et al. (PGPUB Document No. US 2018/0042486).
Regarding claim 2, VDB does not expressly teach but Yoshizawa teaches the advising apparatus according to claim 1, wherein the processor is configured to perform correction to the first biometric information is acquired, and compare the first biometric information value after the correction with the second biometric information value (the comparison process for determining an improvement as taught by VDB (VDB: 0054) utilizing the corrected PD values of Yoshizawa (Yoshizawa: 0215)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of VDB to adapt the measuring teachings of Yoshizawa, because this effectively accommodates for fluctuations in blood pressure values.

Regarding claim 3, the combined teachings as applied above teaches the advising apparatus according to claim 2, wherein, in a case in which, in the comparison result, the first biometric information value of the user after the correction and the second biometric information value are included in a numerical value range that is set in advance, the processor is configured to determine that a certain improvement relating to the biometric information of the user is obtained by performing the treatment (the determined improved state of VDB by comparing the pre and post treatment values (VDB: 0054), wherein the improved state corresponds to the “normal level” (Yoshizawa: 0242) or “normal times”  (Yoshizawa: 0195) as suggested by Yoshizawa).

Regarding claim 4, VDB does not expressly teach but Yoshizawa teaches the advising apparatus according to claim 1, wherein the processor is configured to control to output information according to a result of the determination (presenting blood pressure information on presenting as shown in FIG.1, FIG.20 and FIG.22 (Yoshizawa: 0470)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of VDB such as to present the measured information to the user (patient/physician) as suggested by Yoshizawa, because this enables the user to visually confirm the measured results.

Regarding claim 6, the combined teachings as applied above teaches the advising apparatus according to claim 4, further comprising a notification portion that performs notification with notification contents based on the information outputted by the processor (the measured information being displayed in the manner taught by Yoshizawa as shown in FIG.1, FIG.20 and FIG.22).

Regarding claim 7, the combined teachings as applied above teaches the advising apparatus according to claim 6, wherein the notification portion includes a display portion that displays display contents based on the information (the bottom portion where the measured results are displayed corresponds to the notification portion as claimed (Yoshizawa: FIG.1, FIG.20, FIG.22)).

Regarding claim 8, the combined teachings as applied above teaches the advising apparatus according to claim 7, wherein a mirror is provided in a display direction of the display portion (mirror (Yoshizawa: 0471, FIG.20)), and wherein the processor is configured to control a display location of information to be displayed on the display portion so as to be superimposed on a location of a mirror image of the user reflected by the mirror (see measured information superimposed on the mirror of Yoshizawa as shown in FIG.1, FIG.20 and FIG.22. Also see other biometric information superimposed on the reflected image of the user (Yoshizawa: 0387)).

Regarding claim 10, VDB does not expressly teach but Yoshizawa teaches the advising apparatus according to claim 1, wherein the processor is configured to acquire the first biometric information value and the second biometric information value in a predetermined period or within a range of a predetermined cycle (measuring blood pressure fluctuation by measuring the phase difference (PD) (Yoshizawa: 0134) for a measured time period (Yoshizawa: 0209)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of VDB such as to measure blood flow in the manner suggested by Yoshizawa, because this enables a convenient (mirror, mobile device, etc.) method of obtaining biometric information.

Regarding claim 11, the combined teachings as applied above teaches the advising apparatus according to claim 10, wherein the processor is configured to: 
Acquire a plurality of the first biometric information values and a plurality of the second biometric information values, calculate average values from the plurality of biometric information values of the user and the plurality of biometric information values after the treatment (calculating mean blood pressure that requires calculating the average value (Yoshizawa: 0173) of the before and after treatment of VDB), and compare the average values that are calculated (comparing the values to determine improvement (VDB: 0054)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of the VCB such as to calculate blood flow in the manner taught by Yoshizawa, because this enables improved accuracy in determining a user’s biometric information.

Regarding claim 12, the combined teachings as applied above teaches the advising apparatus according to claim 1, wherein the detection portion includes an image capturing portion, and the processor is configured to subsequently acquire the first biometric information value from an image including a subject captured by the image capturing portion (camera taking images of the face to measure biometric information (Yoshizawa: 0248), wherein the images of the before and after treatment corresponds to being ‘subsequently acquired’).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of VDB such as to measure blood flow in the manner suggested by Yoshizawa, because this enables a convenient (measuring biometric information from using camera) method of obtaining biometric information.

Regarding claim 13, the combined teachings as applied above teaches the advising apparatus according to claim 1, wherein the detection portion includes an image acquiring portion , and the processor is configured to subsequently acquire the first biometric information value from an image including a user acquired by the image acquiring portion (camera taking images of the face to measure biometric information (Yoshizawa: 0248), wherein the images of the before and after treatment corresponds to being ‘subsequently acquired’).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of VDB such as to measure blood flow in the manner suggested by Yoshizawa, because this enables a convenient (measuring biometric information from using camera) method of obtaining biometric information.

Claim(s) 16 is/are a corresponding storage medium claim(s) of claim(s) 1. The limitations of claim(s) 16 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 16. However, VCB does not expressly teach but Yoshizawa teaches a storage medium (storage device (Yoshizawa: 0487)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of VDB such as to be implemented by the system of Yoshizawa, because this enables a convenient (mirror, mobile device, etc.) method of obtaining biometric information.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, none of the prior art teaches or suggests the advising apparatus according to claim 4, wherein the processor is configured to output information different from information according to the result of the determination in a case in which it is determined that a certain improvement relating to the biometric information of the user is obtained.
Note, the result of the determination is a determination that has been made after the treatment has been performed (see claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616